Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Claims 1-20 are pending.
Claims 1-3 and 15-19 are amended.
Claims 1-20 are rejected. This rejection is FINAL.
Priority
The examiner acknowledges the applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 15318900 filed on 12/14/2016. 
Response to Arguments 

	Applicant's arguments, filed on 10/26/2020, with respect to the rejection(s) of claims under 35 U.S.C. 102 (a) (1) has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, applicant's amendment necessitated the new ground(s) of rejection presented in this office action under 35 U.S.C. 103 as being unpatentable over US 20040045027 by Takamura and in view of US 20170140368 by GRIFFIN.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

 
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040045027 by Takamura and in view of US 20170140368 by GRIFFIN.
As per claim 1, TAKAMURA discloses an information processing device comprising: (TAKAMURA; ¶41- the portable information terminal 1), a state control unit configured to set, for each application, access states of an application which indicate possibility of execution of an application through first communication and possibility of execution of the application through second communication (TAKAMURA; The communication management unit 16 allows, in response to a request from the application programs 2A to 2N and in accordance with a communication management table 17), whose communication scheme is different from a communication scheme of the first communication (TAKAMURA; ¶41- The program manages operations of a communication control program for a cellular network and a communication control program for a wireless LAN), and wherein the state control unit is implemented via at least one processor (TAKAMURA; ¶11- The controller transmits and receives data using corresponding wireless communication means in response to a request from an application program in accordance with a communication management table).
TAKAMURA teaches an application program that allows a plurality of wireless communication means to be used (first and second communications are both permitted), priority is established as 1st, 2nd priority, AVAILABILITY DETECTED, Unavailable state “X” and/or FORCED DISCONNECTION for the particular wireless communication respect to each application program as shown in Fig. 2, 8-9, ¶429.
TAKAMURA however does not expressly disclose based on a communication state of the first communication is a connected state in which communication is possible or an unconnected state in which communication is not possible, between being permitted through both and not being permitted.	GRIFFIN explicitly teaches wherein the access states capable of being set by the state control unit include an authentication available state in which execution of an application is selected, based on whether a communication state of the first communication is a connected state in which communication is possible or an unconnected state in which communication is not possible, between being permitted through both the first communication and  the second communication and not being permitted through both the first communication and the second communication (GRIFFIN; Fig. 6, ¶33, ¶37 and ¶65-¶67- once the configuration data has been exchanged using NFC [first communication], the devices can then easily setup and continue to communicate over a greater range and using faster protocols [second communication], such as Bluetooth or Wireless Ethernet (Wi-Fi) in order to permit communication such as payment, send money, request money and/or transfer of information to digital cameras that send their photos to a television under second communication. For example, Fig. 4 explains using NFC enabled devices allow user to download content from website/internet directly to the second device). 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the TAKAMURA in view of GRIFFIN references in order to utilize first communication as a key or authentication token that activates second communication which can transfer data much higher rate or under faster protocol and also provide more robust security.
As per claim 2, TAKAMURA discloses the information processing device according to claim 1, wherein, execution through the first communication and execution through the second communication are both permitted for an application for which the authentication available state is set as the access state (TAKAMURA; ¶56- when both of the wireless LAN and the cellular network are available, the portable information terminal 1 activates wireless communication means operable in the wireless LAN in accordance with the priority set in the communication management table 1 where priority is established as 1st and 2nd priority), based on the communication state of the first communication being the connected state (GRIFFIN; Fig. 6, ¶33, ¶37 and ¶65-¶67- once the configuration data has been exchanged using NFC [first communication], the devices can then easily setup and continue to communicate over a greater range and using faster protocols [second communication], such as Bluetooth or Wireless Ethernet (Wi-Fi) in order to permit communication).

As per claim 3, TAKAMURA discloses the information processing device according to claim 1, wherein, execution through the first communication and execution through the second communication are both not permitted for an application for which the authentication available state is set as the access state (TAKAMURA; ¶83- When the wireless communication cellular phone is switched to the one for the PHS and the one for the wireless LAN (Fig. 8), a line is to be forcedly disconnected [“FORCED DISCONNECTION”] is recorded in a corresponding column for the wireless communication means as a switching requirement. Fig. 9 describes when switching WLAN to the one for the PHS and the one for the cellular phone where no switching is performed with regard to the e-mail software and the browser software because data transfer rate is extremely higher than the other wireless communication), based on the communication state of the first communication being the unconnected state (GRIFFIN; Fig. 6, ¶33, ¶37 and ¶65-¶67- once the configuration data has been exchanged using NFC [first communication], the devices can then easily setup and continue to communicate over a greater range and using faster protocols [second communication], such as Bluetooth or Wireless Ethernet (Wi-Fi) in order to permit communication).

As per claim 4, TAKAMURA discloses the information processing device according to claim 1, wherein the access states set by the state control unit include an all-(TAKAMURA; ¶42- when one application program allows a plurality of wireless communication means to be used (first and second communications are both permitted), priority is established as 1st and 2nd priority for the particular wireless communication respect to each application program as shown in Fig. 2).
As per claim 5, TAKAMURA discloses the information processing device according to claim 1, wherein the access states set by the state control unit include a first communication available state in which execution of an application through the first communication is permitted but execution of the application through the second communication is not permitted (TAKAMURA; ¶42- as shown in Fig. 2 the application program allows particular communication permitted under cellular network and not permitted under wireless LAN or not permitted under cellular network and permitted under wireless LAN as per the communication management table 17).
As per claim 6, TAKAMURA discloses the information processing device according to claim 1, wherein the access states set by the state control unit include a second communication available state in which execution of an application through the second communication is permitted but execution of the application through the first communication is not permitted (TAKAMURA; ¶42- as shown in Fig. 2 the application program allows particular communication permitted under cellular network and not permitted under wireless LAN or not permitted under cellular network and permitted under wireless LAN as per the communication management table 17).

As per claim 7, TAKAMURA discloses the information processing device according to claim 1, wherein the access states set by the state control unit include an unavailable state in which neither execution of an application through the first communication nor execution of the application through the second communication is permitted (TAKAMURA; ¶87- as shown in Fig. 9 no switching performed with regard to the e-mail software and the browser software when switching from the wireless communication means for wireless LAN to the other wireless communication such as PHS and Cellular phone).

As per claim 8, TAKAMURA discloses the information processing device according to claim 1, wherein, based on a user operation, the state control unit sets an access state corresponding to the user operation for each application (TAKAMURA; ¶42- The communication management table 17 is created by the user's setting such as priority for each application where Fig. 8-9 explains setting access state corresponding to user operation once user switch wireless communication to the other wireless communication).

As per claim 9, TAKAMURA discloses the information processing device according to claim 8, wherein the state control unit does not set the authentication (TAKAMURA; ¶77- information restricting a function of an application program are recorded in a communication management table 67 with regard to each wireless communication).
As per claim 10, TAKAMURA discloses the information processing device according to claim 8, wherein, when an access state set for a setting target application of the access states is the authentication available state,  the state control unit does not set the access state corresponding to the user operation for the setting target application (TAKAMURA; Fig 8-9 explains a line is to be set as “forcedly disconnected” during switching process corresponding to the user switching wireless communication to the other wireless communication).
As per claim 11, TAKAMURA discloses the information processing device according to claim 1, wherein, based on an access state setting request transmitted from an external device, the state control unit sets an access state corresponding to the access state setting request for each application (TAKAMURA; ¶42- The communication management table 17 is created by the user's setting in accordance with the communication management program from the portable information terminal 1 which sets user’s setting for each application program).

As per claim 12, TAKAMURA discloses the information processing device according to claim 1, further comprising: a processing unit configured to selectively execute an (TAKAMURA; ¶53- the portable information terminal 1 accepts a setting regarding wireless communication means to be used selected from the wireless communication means for the cellular network and the wireless communication means for the wireless LAN with regard to each application program by a user's operation).
As per claim 13, TAKAMURA discloses the information processing device according to claim 1, further comprising: a first communication unit configured to be capable of communicating with an external device using the first communication, wherein the first communication unit is implemented via at least one processor (TAKAMURA; ¶66- wireless communication means capable of data transmission/reception is recorded in the communication management table 37, as the wireless communication means allowed to be used).
As per claim 14, TAKAMURA discloses the information processing device according to claim 1, further comprising: a second communication unit configured to be capable of communicating with an external device using the second communication, wherein the second communication unit is implemented via at least one processor (TAKAMURA; Fig. 2 explains particular communication capable of communication using one of available connection or both for corresponding application).
Claims are 15-19 rejected under the same reasons as claim 1.
.

Conclusion
 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK PATEL whose telephone number is (571)272-1563.  The examiner can normally be reached on Monday - Friday (8:00 am to 5:00 pm).
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272 3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
/RONAK PATEL/
Examiner, Art Unit 2458
 

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458